ORDER
The Disciplinary Review Board having filed with the Court its recommendation that JAMES R. LISA of BAYONNE, who was admitted to the bar of this State in 1984, and who has been suspended from the practice of law since March 24, 1998, by Orders of the Court filed on February 26, 1998, March 24, 1999, and July 17, 2001, be reinstated to the practice of law;
And the Disciplinary Review Board having concluded that respondent’s reinstatement should be conditioned on (1) his continued his participation in monthly psychotherapeutic sessions until medically discharged, (2) his practicing under the supervision of Peter R. Willis, Esquire for a period of two years, (3) his continued participation in Alcoholics Anonymous, and (4) his submission *255to urine screening for a period of three years, on a schedule to be determined by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that JAMES R. LISA be restored to the practice of law, effective immediately, and it is further
ORDERED that respondent shall continue his monthly psycho-therapeutic sessions until medically discharged; and it is further
ORDERED that respondent shall practice under the supervision of Peter R. Willis, Esquire for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall continue his participation in Alcoholics Anonymous and shall submit to urine screening for a period of three years and until the further Order of the Court, on a schedule to be established by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall submit status reports on his treatment on a schedule to be determined by the Office of Attorney Ethics.